In a contested probate proceeding, nonparties Connors & Sullivan, PC., and Marc J. Monte, the attorneys for the proposed objectant Michael Pizzi, appeal, as limited by their brief, from so much of an order of the Surrogate’s Court, Kings County (Tomei, A.S.), dated November 29, 2006, as denied that branch of the proposed objectant’s motion which was for leave to file objections to the decedent’s last will and testament and granted the cross motion of the proponent, Sebastian Robert Grassi, pursuant to 22 NYCRR 130-1.1 to impose a monetary sanction upon them and for an award of an attorney’s fee.
Ordered that the appeal from so much of the order as denied that branch of the proposed objectant’s motion which was for leave to file objections to the decedent’s last will and testament is dismissed, as the appellants are not aggrieved thereby; and it is further,
Ordered that the order is affirmed insofar as reviewed, with costs.
Contrary to the appellants’ contention, the Surrogate’s Court providently exercised its discretion in granting the proponent’s cross motion pursuant to 22 NYCRR 130-1.1 to impose a monetary sanction upon them as the attorneys for the proposed objectant Michael Pizzi and for an award of an attorney’s fee on the ground that the appellants’ repetitive motions, on behalf of the proposed objectant, for a stay of the proceedings—made both in the Surrogate’s Court and this Court—were undertaken primarily to delay or prolong the resolution of the litigation (see 22 NYCRR 130-1.1 [c] [2]; see generally Maroulis v 64th St.Third Ave. Assoc., 77 NY2d 831 [1991]; Frankel v Hirsch, 15 AD3d 438 [2005]).
*571The appellants are not aggrieved by the denial of that branch of the proposed objectant’s motion which was for leave to file objections to the decedent’s last will and testament, dated August 31, 1987.
The appellants’ remaining contention is without merit. Spolzino, J.P., Skelos, Florio and Angiolillo, JJ., concur.